 1

 2

 3

 4

 5
                                      UNITED STATES DISTRICT COURT
 6                                   WESTERN DISTRICT OF WASHINGTON
                                               AT SEATTLE
 7

 8       JOHN SAMUEL FERRARI RIVERA,

 9                                    Petitioner,                      CASE NO. C19-385-RSM-BAT

10             v.                                                      ORDER DENYING MOTION TO
                                                                       DISMISS AS MOOT
11       BRYAN S WILCOX, et al.,

12                                    Respondents.

13            This is a 28 U.S.C. § 2241 immigration habeas action. The Government filed a motion to

14   dismiss on April 17, 2019. Dkt. 8. On May 7, 2019, petitioner timely filed an amended petition

15   pursuant to Federal Rule of Civil Procedure 15(a)(1)(B).1 “It is well-established in our circuit that

16   an amended complaint supersedes the original, the latter being treated thereafter as non-existent.”

17   Ramirez v. Cnty. of San Bernardino, 806 F.3d 1002, 1008 (9th Cir. 2015) (internal quotation and

18   citation omitted). Because the Government’s motion to dismiss targeted petitioner’s original

19   petition, which is no longer in effect, the Court DENIES as moot the Government’s motion to

20   dismiss. See id. (holding that district court should have denied as moot motion to dismiss after

21   amended complaint was filed); Acosta v. Wellfleet Comms., LLC, No. 16-2353, 2017 WL 4079261,

22
     1
      “A party may amend its pleading once as a matter of course within: . . . if the pleading is one to which a responsive
23   pleading is required, 21 days after service of a responsive pleading or 21 days after service of a motion under Rule
     12(b), (e), or (f), whichever is earlier.” Fed. R. Civ. P. 15(a)(1)(B) (emphasis added). “In all other cases, a party may
     amend its pleading only with the opposing party’s written consent or the court’s leave.” Fed. R. Civ. P. 15(a)(2).

     ORDER DENYING MOTION TO DISMISS
     AS MOOT - 1
 1   at *2 n.2 (D. Nev. Sept. 14, 2017) (denying as moot motion to dismiss after granting plaintiff leave

 2   to file an amended complaint); Arevalo v. Castro, No. 15-407, 2016 WL 7116006, at *1 (D. Nev.

 3   Dec. 6, 2016) (same).

 4          Within 21 days of the date of this Order, the Government shall file a return and

 5   memorandum that addresses petitioner’s amended habeas petition and motion to stay. The

 6   Government shall note its return for consideration on the fourth Friday after it is filed. Petitioner

 7   may file a response not later than the Monday immediately preceding the noting date, and the

 8   Government may file a reply not later than the noting date.

 9          The Clerk shall send copies of this Order to the parties and to the Honorable Brian A.

10   Tsuchida.

11          DATED this 16th day of May 2019.

12

13                                                 A
                                                   RICARDO S. MARTINEZ
14                                                 CHIEF UNITED STATES DISTRICT JUDGE

15

16

17

18

19

20

21

22

23



     ORDER DENYING MOTION TO DISMISS
     AS MOOT - 2
